     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 1 of 15




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RANDALL GOLDMAN                              §
                                             §
Plaintiff,                                   §
                                             §
v.                                           §       Civil Action 4:20-cv-00463
                                             §
XAVIER BECERRA,1                             §
Secretary of the United States               §
Department of Health and                     §
Human Services,                              §
                                             §
Defendant.                                   §

             DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE
                  MAGISTRATE’S REPORT AND RECOMMENDATION

         Defendant, Xavier Becerra, Secretary of the U.S. Department of Health and Human

Services (the “Secretary”) respectfully requests that the District Court adopt the Magistrate

Judge’s Memorandum and Recommendation (Doc. 55) and dismiss this case due to Plaintiff’s

lack of standing.

                                        I. Introduction

        In April 2014, Medicare beneficiary Randall Goldman, was diagnosed with a deadly form

of brain cancer called glioblastoma multiforme (“GBM”). AR 12. In 2016, he began using a

tumor treatment field therapy (“TTFT”) device manufactured by Novocure known as Optune.

AR 12. Although Medicare Part B covers certain types of durable medical equipment (“DME”),

Medicare does not cover everything, including items or services which are not considered

“reasonable and necessary.” 42 U.S.C. § 1395y(a)(1)(A). Prior to September 2019, the relevant




1
 Pursuant to Fed. R. Civ. Proc. 25(d), Xavier Becerra, should be substituted for Alex M. Azar as
Defendant in this action.
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 2 of 15




Local Coverage Decision (“LCD”) stated that “tumor treatment field therapy (E0766) will be

denied as not reasonable and necessary.” AR 43.2 The four ALJ decisions on appeal denied

Plaintiff’s Medicare claims for TTFT from October 27, 2017 through February 27, 2019 based

on that LCD. Although the ALJ decisions denied Plaintiff’s TTFT claims, the ALJ’s waived his

liability for payment. Accordingly, no matter the outcome of this case, the Secretary will neither

pay any money to Plaintiff nor require Plaintiff to pay out-of-pocket. Novocure, the supplier of

the TTFT treatment, is precluded from collecting payment from Plaintiff because it did not

demonstrate it provided him with an Advanced Beneficiary Notice (ABN).

       The Memorandum and Recommendation issued on June 25, 2021, by Magistrate Judge

Christina A. Bryan recommended the court dismiss the case because Plaintiff is not financially

liable for payment of denied TTFT claims and thus lacks Article III standing. Mem. at 6. The

Magistrate Judge concluded that: 1) Goldman has not suffered a concrete injury, and 2)

Goldman’s allegation of future harm is too speculative to constitute an injury in fact as required

for Article III standing. The Magistrate Judge’s Memorandum and Recommendation is fully

consistent with the majority of caselaw, including the Seventh Circuit’s recent opinion in Prosser

v. Becerra, 2 F.4th 708 (7th Cir. 2021); which rejected every argument raised in Plaintiff’s

Objection.




2
  The determination to include an item or service in the non-coverage category in an LCD means
that no beneficiary will receive such coverage. See, e.g., Randall D. Wolcott, M.D., P.A. v.
Sebelius, 635 F.3d 757, 767 n. 4 (5th Cir.2011) (stating that “[a] carrier may automatically deny
claims when a ‘clear policy serves as a basis for denial’ for that type of claim” and categorizing
an LCD as setting forth such a policy); Vertos Med., Inc. v. Novitas Sols., Inc., No. CIV.A. H-12-
3224, 2012 WL 5943542, at *2 (S.D. Tex. Nov. 27, 2012)(citing Wolcott).
                                                 2
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 3 of 15




                                            II. Argument

A.     District Court’s Review of the Memorandum and Recommendation

       A party is entitled to “a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3); Longmire v. Guste, 921 F.2d 620, 624 (5th Cir. 1991). Un-objected to

portions are reviewed for clear error. 28 U.S.C. 636(b)(1). General conclusory arguments and

nonspecific objections do not warrant de novo review and are reviewed for clear error. See

Edmond v. Collins, 8 F.3d 290, 293 (5th Cir.1993); Battle v. U.S. Parole Comm’n, 834 F.2d 419,

421 (5th Cir. 1987) (per curiam)(citations omitted)( “The objections must be clear enough to

enable the district court to discern those issues that are dispositive and contentious.”). Moreover,

a plaintiff who fails to present specific factual objections to a Magistrate Judge’s report and

recommendation has not raised a factual objection for the court to address. Edmond v. Collins, 8

F.3d at293 (No factual objection is raised when a petitioner merely reurges arguments contained

in the original petition). In conducting a de novo review, the Court is not “required to reiterate

the findings and conclusions of the Magistrate Judge.” Koetting v. Thompson, 995 F.2d 37, 40

(5th Cir. 1993).

B.     The Magistrate Judge correctly determined that a violation of a statutory right,
       without any accompanying actual or imminent injury, does not constitute an injury
       in fact sufficient to confer Article III standing.

       The U.S. Constitution limits federal-court jurisdiction to actual cases or controversies.

Raines v. Byrd, 521 U.S. 811, 818 (1997); U.S. Const. Art. III, § 1. Standing to sue is a doctrine

derived from this limitation on judicial power. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). The “irreducible constitutional minimum” of standing consists of three elements: the

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged



                                                   3
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 4 of 15




conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.

Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). Plaintiff bears the

burden of establishing these elements and must clearly allege facts demonstrating each element

at the pleading stage. Id. The following table reflects holdings in similar identical TTFT cases.

The Seventh Circuit (Prosser) and six district courts (Thumann, Wilmoth, Oxenberg, Prosser,

Komatsu, Pehoviack) have dismissed similar cases for lack of standing. The Banks district court

granted the Secretary’s motion for summary judgment and rejected plaintiff’s collateral estoppel

argument. Considering standing in the first instance on appeal, the Eleventh Circuit rejected

plaintiff’s statutory standing argument, but remanded to the district court for additional

jurisdictional factfinding. Meanwhile, only one district court found standing (Townsend). As

discussed further below, the Court should follow the persuasive reasoning in the nearly

unanimous decisions rejecting Plaintiff’s arguments and dismissing for lack of standing.

 Case                                                 District Court          Appellate Status
                                                      Ruling

 Prosser v. Azar, No. 20-cv-194, 2020 WL              Dismissed for lack of   Affirmed
 6266040 (E.D. Wis. Oct. 21, 2020), aff’d,            standing
 Prosser v. Becerra, 2 F.4th 708 (7th Cir. June
 25, 2021) (“Prosser”)

 Banks v. Azar, No. 20-cv-565, Dkt. No. 52            Granted the             Vacated and
 (N.D. Ala. Mar. 30, 2021), vacated and               Secretary’s motion      remanded for a
 remanded on other grounds, --- F. App’x ---,         for summary             determination on
 2021 WL 3138562 (11th Cir. July 26, 2021)            judgment regarding      standing
 (“Banks”)                                            collateral estoppel

 Thumann v. Cochran, No. 20-cv-125, 2021              Dismissed for lack of   Appeal dismissed,
 WL 1222142 (S.D. Ohio Mar. 31, 2021)                 standing                No. 21-3502 (6th Cir.
 (“Thumann”)                                                                  Aug. 2, 2021)

 Wilmoth v. Azar, No. 20-cv-120, 2021 WL              Dismissed for lack of   Appeal dismissed,
 681118 (N.D. Miss. Feb. 22, 2021)                    standing                No. 21-60351 (5th
 (“Wilmoth”)                                                                  Cir. August 5, 2021)



                                                  4
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 5 of 15




 Oxenberg v. Azar, No. 20-cv-738 (E.D. Pa.             Dismissed for lack of   Pending
 Feb. 9, 2021)                                         standing

 Komatsu v. Azar, No. 20-cv-280, 2020 WL               Dismissed for lack of   Appeal
 5814116 (C.D. Cal. Sept. 24, 2020)                    standing                dismissed, No. 20-
 (“Komatsu”)                                                                   56001, 2020 WL
                                                                               7865597 (9th Cir.
                                                                               Oct. 2, 2020)

 Pehoviack v. Azar, No. 20-cv-661, 2020 WL             Dismissed for lack of   Appeal dismissed,
 4810961 (C.D. Cal. July 22, 2020)                     standing                No. 20-55841 (9th
 (“Pehoviack”)                                                                 Cir. Dec. 10, 2020)

 Townsend v. Cochran, No. 20-cv-1210, 2021             Denied motion to        No appeal
 WL 1165142 (S.D.N.Y. Mar. 25, 2021)                   dismiss for lack of
 (“Townsend”)                                          standing

       Like most of the cases above, Plaintiff lacks Article III standing because he cannot meet

his burden of showing that he suffered an injury in fact. The record before the Court reflects that

the denial of Plaintiff’s Medicare claims did not interfere with his treatment or result in any

personal financial liability. In response, Plaintiff counters that he suffered an injury in fact

because the denial of his Medicare claims cost him his “substantive statutory right” to have

Medicare pay his claims, and put him on notice that Medicare might not cover future claims,

such that he faces a substantial risk of personal financial liability in the event of a future claim

denial. Neither of these arguments has merit.

       Plaintiff has not identified a statutory violation, because he has no “entitlement” to

Medicare coverage. Plaintiff asserts that the Medicare laws “entitle” him to coverage for their

TTFT claims. The Seventh Circuit recently rejected Plaintiff’s position, writing:

       Congress, in enacting Medicare, did not endow an individual with a substantive
       right to payment by Medicare each and every time they submit a claim. After
       all—and as the facts here show—Medicare payments most often go to the
       supplier or provider, not the recipient of care.




                                                   5
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 6 of 15




Prosser, 2 F.4th at 714; See, Mem. at 7 (Medicare’s refusal to pay the claims did not cause

Goldman to suffer an individual, concrete injury. Goldman has a statutory right to seek Medicare

benefits, to receive all reasonable and necessary treatment at minimal cost, and to appeal denial

of coverage.”).

       Plaintiff fails to cite any statute guaranteeing coverage for their TTFT claims because

none exists. To the contrary, DME coverage cannot be provided unless the device is “reasonable

and necessary for the diagnosis or treatment of illness or injury or to improve the functioning of

a malformed body member . . . .” 42 U.S.C. § 1395y(a)(1)(A). The Supreme Court has

foreclosed arguments that interfere with the Secretary’s broad discretion to determine Medicare

coverage, holding that “[t]he Secretary’s decision as to whether a particular medical service is

‘reasonable and necessary’ and the means by which she implements her decision, whether by

promulgating a generally applicable rule or by allowing individual adjudication, are clearly

discretionary decisions.” Heckler v. Ringer, 466 U.S. 602, 617 (1984). The Fifth Circuit has

recognized that, “to include an item or service in the non-coverage category in an LCD means

that no beneficiary will receive such coverage.” See, e.g., Randall D. Wolcott, M.D., P.A. v.

Sebelius, 635 F.3d 757, 767 n. 4 (5th Cir.2011) (stating that “[a] carrier may automatically deny

claims when a ‘clear policy serves as a basis for denial’ for that type of claim” and categorizing

an LCD as setting forth such a policy); Vertos Med., Inc. v. Novitas Sols., Inc., No. CIV.A. H-12-

3224, 2012 WL 5943542, at *2 (S.D. Tex. Nov. 27, 2012)(citing Wolcott).

       Even if Plaintiff had established his entitlement to Medicare coverage (which he has not),

he has not shown that his alleged statutory injury is a concrete harm that has “long been seen as

injurious” under the common law. See Spokeo, 136 S.Ct. at 1549 (“whether an alleged intangible

harm has a close relationship to a harm that has traditionally been regarded as providing a basis



                                                 6
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 7 of 15




for a lawsuit in English or American courts”); Thorne, 980 F.3d at 890 (evaluating whether there

is a “historical analogue that could remedy the alleged harm”).

       The Supreme Court recently explained the plain meaning of the standing doctrine. In

TransUnion LLC v. Ramirez, 141 S.Ct. 2190 (2021), the Supreme Court wrote:

       To have Article III standing to sue in federal court, plaintiffs must demonstrate,
       among other things, that they suffered a concrete harm. No concrete harm, no
       standing. Central to assessing concreteness is whether the asserted harm has a
       “close relationship” to a harm traditionally recognized as providing a basis for a
       lawsuit in American courts—such as physical harm, monetary harm, or various
       intangible harms . . .

Id. at 2200. For standing purposes, therefore, an important difference exists between (i) a

plaintiff’s statutory cause of action to sue a defendant over the defendant’s violation of federal

law, and (ii) a plaintiff’s suffering concrete harm because of the defendant’s violation of federal

law. Congress may enact legal prohibitions and obligations. And Congress may create causes of

action for plaintiffs to sue defendants who violate those legal prohibitions or obligations. But

under Article III, an injury in law is not an injury in fact. Only those plaintiffs who have been

concretely harmed by a defendant’s statutory violation may sue that defendant in federal court.

Plaintiff’s first argument fails because under Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549

(2016), an alleged statutory violation is insufficient to confer Article III standing. Plaintiff’s

second argument fails because there has been a change in circumstances from the time of the

Medicare claim denials on appeal—the revision of the LCD for his treatment—that renders his

risk of personal financial liability in the event of a future claim denial completely speculative.

Accordingly, Plaintiff cannot meet his burden of showing an injury in fact, so the Court should

dismiss this case with prejudice for lack of Article III standing.




                                                   7
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 8 of 15




C.     The Magistrate Judge correctly determined that Plaintiff’s allegation of future
       harm is too speculative to constitute an injury in fact as required for Article III
       standing

       Second, Plaintiff asserts that, if the decisions on appeal stand, he will lose his “mulligan,”

which protects a beneficiary without knowledge that their claim could be denied from out-of-

pocket liability. Pl.’s Obj at 7. The Magistrate concluded that, “whether Goldman could be held

financially responsible for future TTFT depends on a chain of decisions made by different

decision-makers in the multi-step appeals process; thus, while his alleged future harms are

conceivable, they fall short of a “factual showing of perceptible harm” or imminent harm that

would constitute an injury in fact sufficient to confer Article III standing and federal court

jurisdiction.” Mem at 8, citing, See Wilmoth, 2021 WL 681118, at *4 (quoting Lujan, 544 U.S. at

566) (finding argument of future harm based on analogous facts too speculative to establish

standing; plaintiff’s future harm of financial liability depended on a chain of decisions made by

different actors in the appeals process).

       There is also no impending risk that Plaintiff’s “mulligan” will be lost in a future claim

appeal. That could only happen in a hypothetical scenario in which a series of unlikely events

happen to coincide. Plaintiff’s claims were denied under the 2015 LCD, which categorically

denied TTFT coverage, while his recent TTFT claims have been approved under the current

LCD, which provides coverage. Plaintiff offers no reason to suspect that a future claim would be

denied under the current LCD. But even if one were, Plaintiff’s “mulligan” would only be lost if

an administrative decision improbably found that a claim denial under the 2015 LCD was a

“comparable situation[]” to a denial under the current LCD. 42 U.S.C. § 1395pp(b). Even then,

Plaintiff would not lose his “mulligan” if that decision were reversed on appeal. And even if

Plaintiff’s mulligan were lost, he would have no out-of-pocket costs unless Novocure changed



                                                  8
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 9 of 15




course and insisted that Plaintiff sign an ABN and written agreement accepting personal

responsibility in the event of a claim denial.

       In sum, Plaintiff has neither suffered a past intangible injury nor shown an impending

future injury. Even if he had, however, he fails to identify a “close historical or common-law

analogue for their asserted injury” and thus fails to show a concrete harm under Article III.

TransUnion LLC v. Ramirez, 141 S.Ct. 2190, 2204 (2021). Plaintiff’s purported entitlement to

Medicare payment and loss of “mulligan” are merely creatures of statute, and “under Article III,

an injury in law is not an injury in fact.” Id. at 2205.

        In Prosser, the court held that Prosser did not have standing to bring her claim for

Medicare coverage of Optune because she faced no financial liability for the denied claim and

any future risk of denial is far too speculative to establish standing. Id. The Seventh Circuit

noted that:

       Far too many steps lay between the instance coverage denial and any future
       liability. Novocure would need to require Prosser to sign an advanced beneficiary
       notice, acknowledging her own financial liability should Medicare deny coverage
       for the therapy. The company has not done so, and there is nothing in the record
       to suggest it might do so in the future.

The Magistrate Judge’s conclusion is consistent with the Seventh Circuit’s well-reasoned

opinion and should be adopted by the District Court.

D.     The Holt Decision Does Not Support Plaintiff’s Standing Argument

       Plaintiff attached a 2019 ALJ decision regarding another beneficiary to his Objection in

an effort to bolster his erroneous argument that “knowledge” may be established either by an

ABN or by a “recent claim denial for the same item or service.” Obj. at 8. Although knowledge

may be based on recent denials for many types of Medicare claims, this argument misstates the

law applicable to durable medical equipment, like TTFT.



                                                   9
    Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 10 of 15




       The Decision by ALJ Holt (Holt Decision - Pl.’s Ex. A) found the beneficiary financially

responsible not because of a prior ALJ decision, but rather because of a “letter written by the

[b]eneficiary appealing Medicare’s denial of his physician’s authorization request for coverage

of [TTFT] using the Optune system.” Pl.’s Ex. A at 13. In other words, the denial of pre-

approval and the beneficiary’s claim both arose under an LCD that categorically denied

coverage. The Holt Decision is not binding upon Plaintiff and is not a final decision by the

Secretary; rather, it is non-precedential and has been vacated. See (CMS Ex. 1). The Holt

Decision, like the decisions presently on appeal, was issued under the 2015 LCD, which

categorically denied TTFT coverage. The Holt Decision is simply an ALJ case that reached a

legal conclusion at odds with statute and caselaw.

       Under the statute, if Medicare coverage is denied, Medicare will nevertheless pay the

claim if neither the supplier nor the beneficiary knew or could reasonably have been expected to

know that the item would not be covered. 42 U.S.C. § 1395pp; 42 C.F.R. § 411.400(a). A

supplier of the medical treatment or device can only shift the risk of non-coverage and bill the

beneficiary only when the beneficiary has received sufficient advance notice of the risk of

noncoverage to permit “an informed consumer decision about receiving items or services for

which they may have to pay out-of-pocket.” Int’l Rehab. Scis., Inc. v. Sebelius, 688 F.3d 994,

998 (9th Cir. 2012). A supplier typically satisfies this requirement by providing the beneficiary

with an advance written notice (called an “Advance Beneficiary Notice” or “ABN”) of the

specific reason why the item probably will not be covered. 42 C.F.R. § 411.404(b); see Int’l

Rehab. Scis., Inc., 688 F.3d. at 997-98 (explaining that a valid ABN is required “for the supplier

to shift liability to the beneficiary”); Almy v. Sebelius, 679 F.3d 297, 311 n. 4 (4th Cir. 2012)

(same); Cal. Clinical Lab. Ass’n v. Secretary of HHS, 104 F. Supp. 3d 66, 72 (D.D.C. 2015)



                                                 10
    Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 11 of 15




(same); see also Medicare Claims Processing Manual (Manual) ch. 30, §§ 50.2.1 (If notice of

liability is not given, “providers may not shift financial liability to beneficiaries . . . if Medicare

denies the claim”), 50.2.2 (a supplier “who fails to comply with the ABN instructions risks

financial liability and/or sanctions.”), 50.4.1 (deeming suppliers to be “notifiers,” which must

issue ABNs), 50.4.2 (“Notifiers are required to give an ABN to a [] Medicare beneficiary . . .

before providing him/her with a Medicare covered item or service that may not be covered”).3

        Additional requirements are imposed on DME suppliers, who must not only provide such

advance notice but also obtain a written agreement in advance from the beneficiary agreeing to

pay in the event Medicare coverage is denied:

        (4) Limitation on Patient Liability

        If a supplier of medical equipment and supplies . . .
        (A) furnishes an item or service to a beneficiary for which no payment may be
           made by reason of paragraph (1);
        (B) furnishes an item or service to a beneficiary for which payment is denied in
            advance under subsection (a)(15); or
        (C) furnishes an item or service to a beneficiary for which payment is denied
            under section 1395y(a)(1) of this title;
        any expenses incurred for items and services furnished to an individual by such a
        supplier not on an assigned basis shall be the responsibility of such supplier. The
        individual shall have no financial responsibility for such expenses and the
        supplier shall refund on a timely basis to the individual (and shall be liable to the
        individual for) any amounts collected from the individual for such items or
        services. The provisions of subsection (a)(18) shall apply to refunds required
        under the previous sentence in the same manner as such provisions apply to
        refunds under such subsection.

42 U.S.C. § 1395m(j)(4). See Prosser v. Becerra, 2 F.4th 708, 711 (7th Cir. 2021) (“Medical

device suppliers—as opposed to healthcare providers in general—bear an additional burden

should they wish to shift the risk that coverage may be denied: they must obtain a written


3
 The Medicare Claims Processing Manual is available at https://www.cms.gov/ Regulations-and-
Guidance/Guidance/Manuals/Downloads/clm104c30.pdf.
                                                   11
     Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 12 of 15




agreement by the patient that she will individually bear the cost of coverage denial.”); Manual,

ch. 30 § 30.1 (noting that for DME suppliers, beneficiary knowledge “must be evidenced by a

signed written notice and agreement to pay personally in case of a denial.”).4

        Although section 1395m(j)(4) refers to claims that are “not on an assigned basis,” a

similar provision limits beneficiary liability for assigned claims. As a non-participating supplier,

Novocure may elect to accept assignment on a case-by-case basis. See 42 C.F.R. § 400.202

(defining a “nonparticipating supplier” as “a supplier that does not have an agreement with CMS

to participate in Part B of Medicare in effect on the date of the service”). An assignment

agreement transfers to the supplier the beneficiary’s right to bill and receive Medicare payment,

but the supplier agrees “not to charge (and to refund amounts already collected) for such service

if payment may not be made therefor by reason of” section 1395y(a). 42 U.S.C.

§ 1395u(b)(3)(B)(ii). In sum, the Medicare laws limit beneficiary liability for both unassigned

and assigned claims. See Manual, Ch. 30 § 150 (“For both assigned and unassigned claims, for

which the supplier knew or should have known of the likelihood that payment would be denied

(that is, the supplier is held to be liable) and for which the beneficiary did not know, the

beneficiary has no financial responsibility and the refund provisions of the Act apply in virtually

all cases.”).

        Absent an ABN and written agreement, there is no basis for Plaintiff to be held liable for

a denied TTFT claim. Meanwhile, there is no evidence that Plaintiff has been asked to sign an




4
 Plaintiff misrepresents the Manual by selecting a snippet from a full-page flowchart. Pl.’s Obj at
8. In fact, that flowchart gives the contractor discretion to determine whether the beneficiary’s
knowledge may be established due to notice of a recent claim denial for the same item or service,
and, if not, instructs the contractor to determine if the supplier is liable. Manual, ch. 30 § 30.
Plaintiff also mistakenly cites the general beneficiary knowledge requirement, rather than the
knowledge requirement applicable to DME suppliers. Pl.’s Obj. at 9.(citing § 30.1).
                                                 12
    Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 13 of 15




ABN or written agreement in connection with TTFT. There is also no evidence that Novocure

intends to require Plaintiff to sign an ABN or written agreement in the future.

       Plaintiff started receiving TTFT in 2016, and prior to the four decisions on appeal, he had

received a denial of pre-authorization for TTFT (exactly like the beneficiary in Holt Decision)

and he had also received receive 10 prior denials of TTFT; which were administratively final.

AR 243-244; 290. If the Holt Decision was correct, Plaintiff clearly had knowledge TTFT was

not covered under the prior LCD and he would have already lost his “mulligan” to 2014 LCD

long before this case arose. However, the four ALJ decisions at issue in this case found that

Plaintiff was not financially liable because he has not signed an ABN, which is the law. AR 116

(“There was no valid Advance Beneficiary Notice of Non-Coverage, so the

Beneficiary/Appellant shall not be liable for the non-covered supplies.”), 4594, 9094.

       Plaintiff has used TTFT for five years, but he has not presented any evidence that he: 1)

has ever been found financially liable for any denied TTFT claims; 2) has been asked to sign an

ABN or agreement to pay for denied claims; 3) has been denied TTFT treatment; 4) has been

denied Medicare coverage of TTFT based on the 2019 LCD; or even has any other denied claims

on appeal.

       Even if an ABN was not necessary to shift liability to the Plaintiff, it is purely speculative

that an ALJ would find the four denials in this case under the 2015 LCD to be instructive as to

Plaintiff’s knowledge that a claim under the 2019 LCD might be denied. Accordingly, the Holt

Decision, which is non-precedential and has been vacated, does not support Plaintiff’s standing

and should be disregarded.




                                                13
    Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 14 of 15




                                        III. Conclusion

       For the reasons set forth in the Defendant’s pleadings, the Court should adopt the

Magistrate’s Report and Recommendations and dismiss this case.

                                                    Respectfully submitted,

                                                    JENNIFER B. LOWERY
                                                    ACTING UNITED STATES ATTORNEY

                                                    s/ Jimmy A. Rodriguez
                                                    Jimmy A. Rodriguez
                                                    Assistant United States Attorney
                                                    Southern District of Texas
                                                    Attorney in Charge for Defendant
                                                    Texas Bar No. 24037378
                                                    Federal ID No. 572175
                                                    1000 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    Tel: (713) 567-9532
                                                    Fax: (713) 718-3303


                                                    Attorney for Defendant

OF COUNSEL:

Daniel J. Barry
 Acting General Counsel
Mervin Turner
 Chief Counsel
Daniel R. Wolfe
 Coordinating Attorney
Jason Meyer
 Assistant Regional Counsel
United States Department of Health and Human Services
Office of the General Counsel
Region VI
1301 Young Street, Suite 1138
Dallas, Texas 75202




                                               14
    Case 4:20-cv-00463 Document 65 Filed on 08/13/21 in TXSD Page 15 of 15




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Defendant’s Response to Plaintiff’s

Objections was sent via ECF on August 13, 2021, to all counsel of record:




                                                /s/ Jimmy Rodriguez
                                               Assistant United States Attorney




                                              15
